Exhibit 10.15

Execution Copy

DEVON ENERGY CORPORATION

BENEFIT RESTORATION PLAN



--------------------------------------------------------------------------------

DEVON ENERGY CORPORATION

BENEFIT RESTORATION PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1 Establishment and Purpose. Contrary to the desire of the Employers, the
amount of the benefits payable to or on account of participants under the
Retirement Plan may be limited by reason of the application of certain
provisions of the Code. Accordingly, the Company established the Devon Energy
Corporation Benefit Restoration Plan (the “Plan”) effective as of January 1,
2001 to provide additional retirement benefits to certain employees. The Plan is
intended to qualify for the exemptions provided under Title 1 of ERISA for plans
that are not tax qualified and that are maintained primarily to provide deferred
compensation for a select group of management or highly compensated employees as
defined in Section 201(2) of ERISA. The Company amended and restated the Plan
effective January 1, 2009 and subsequently amended the Plan effective January 1,
2009. The Plan is hereby amended and restated effective January 1, 2012 to
incorporate prior amendments and to make certain other clarifying changes.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

2.1 Definitions. The following words, terms, and phrases used in the Plan shall
have the meanings set forth in this Section 2.1:

 

(a) “Affiliate” means a corporation, trade or business that, together with the
Company, is treated as a single employer under Section 414(b) or (c) of the
Code.

 

(b) “Beneficiary” means the trust, person or persons designated by a Participant
on a beneficiary designation form adopted by the Company to receive benefits, if
any, under this Plan in the event of the Participant’s death.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Cause” means, with respect to any Participant, any of the following:

 

  (i) the willful failure of a Participant to substantially perform the
Participant’s duties for the Company or an Affiliate (other than due to physical
or mental incapacity) within thirty (30) days after receiving a written demand
for substantial performance from the Supervisor, the Chief Executive Officer, or
the Board;

 

  (ii) the willful engaging by the Participant in illegal or dishonest conduct
or gross misconduct that is materially and demonstrably injurious to the Company
or an Affiliate; or

 

  (iii) conviction of the Participant of a felony or any crime of moral
turpitude, a guilty or nolo contendere plea by the Participant with respect to a
felony or any crime of moral turpitude, or the deferred adjudication or
unadjudicated probation of the Participant with respect to a felony or any crime
of moral turpitude.



--------------------------------------------------------------------------------

Provided, however, that (1) an act or omission by the Participant shall be
considered “willful” only if it was not in good faith and was without reasonable
belief that it was in the Company’s best interests, and (ii) any act or omission
by the Participant based upon authority granted by resolution duly adopted by
the Board, the instructions of the Supervisor, or the advice of counsel for the
Company, shall be conclusively presumed to be in good faith and in the Company’s
best interests.

 

(e) “Change of Control Payment Event” shall mean and shall be deemed to have
occurred when one of the events described in paragraphs (i), (ii), (iii), or
(iv) below occurs. For the purpose of this subsection (e), the term “Company”
shall mean Devon Energy Corporation and any successor thereto.

 

  (i) The acquisition of stock of the Company by any one person, or more than
one person acting as a group (as defined in §1.409A-3(i)(5)(v)(B) of the
Treasury Regulations) (a “Person”) that, together with stock held by such
Person, constitutes more than 50% of either (I) the then outstanding shares of
common stock of the Company or (II) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, that the following acquisitions shall
not constitute a Change of Control Payment Event: (A) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities; (B) any acquisition by the Company; (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company: If a Change of Control Payment
Event occurs by reason of an acquisition described in this paragraph (i), no
additional Change of Control Payment Event shall be deemed to occur under this
paragraph (i) by reason of subsequent changes in the holdings of such Person
(except if the holdings of such Person are reduced to 50% or below and
thereafter increase to more than 50%).

 

  (ii) During a twelve (12) month period, a majority of the individuals who, as
of January 1, 2009, constitute the Board (the “Incumbent Board”) are replaced;
provided, however, that any individual becoming a director subsequent to
January 1, 2009 whose election, appointment or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this definition, any such individual whose initial assumption of office occurs
as a result of an actual or publicly threatened election contest (as such terms
are used in Rule 14a-11 promulgated under the Exchange Act) with respect to the
election or removal of directors or other actual or publicly threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

 

2



--------------------------------------------------------------------------------

  (iii) The date a Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) ownership of
stock of the Company possessing 30% or more of the combined voting power of the
then outstanding voting securities of the Company; provided that, if a Change of
Control Payment Event occurs by reason of an acquisition described in this
paragraph (iii), no additional Change of Control Payment Event shall be deemed
to occur under this paragraph (iii) or paragraph (i) by reason of the
acquisition of additional control of the Company by the same Person.

 

  (iv) Approval by the shareholders of the Company of the sale or other
disposition of all or substantially all of the assets of the Company to a
Person; provided that, a transfer of the Company’s assets shall not be treated
as a Change of Control Payment Event if the assets are transferred to:

 

  (1) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

  (2) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

 

  (3) A person that owns, directly or indirectly, 50% or more of the total value
or voting power of all the outstanding stock of the Company; or

 

  (4) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly by a Person described in subparagraph (3).

Except as otherwise provided in this paragraph (iv), a person’s status is
determined immediately after the transfer of the assets.

 

(f) A “Change of Control Vesting Event” shall mean the occurrence of any one of
the following events:

 

  (i) The Incumbent Directors cease for any reason to constitute at least a
majority of the Board;

 

  (ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of Company securities representing 30%
or more of either (x) the Company’s outstanding shares of common stock or
(y) the combined voting power of the Company’s then outstanding securities
eligible to vote in the election of directors (each, “Company Securities”);
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control Vesting Event by virtue of any of the following
acquisitions or transactions: (A) by the Company or any subsidiary, (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary, (C) by an underwriter temporarily holding securities pursuant
to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction;

 

3



--------------------------------------------------------------------------------

  (iii) the consummation of a merger, consolidation, statutory share exchange,
or similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets to an entity that is not an Affiliate (a “Sale”),
unless:

 

  (1) the holders of the Company’s shares of common stock either receive in such
Reorganization or Sale, or hold immediately following the consummation of the
Reorganization or Sale, more than 50% of each of the outstanding common stock
and the total voting power of securities eligible to vote in the election of
directors of (x) the corporation resulting from such Reorganization or the
corporation that has acquired all or substantially all of the assets of the
Company in connection with a Sale (in either case, the “Surviving Corporation”),
or (y) if applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”);

 

  (2) no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation)
is or becomes, as a result of the Reorganization or Sale, the beneficial owner,
directly or indirectly, of 30% or more of the outstanding shares of common stock
or the total voting power of the outstanding voting securities eligible to vote
in the election of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation); and

 

  (3) at least a majority of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Reorganization or Sale were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Reorganization or Sale;

(any Reorganization or Sale that satisfies all of the criteria specified in (i),
(ii) and (iii) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

  (iv) the Company’s stockholders approve a plan of complete liquidation or
dissolution of the Company,

Notwithstanding the foregoing, a Change in Control Vesting Event shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of Company Securities due to the Company’s acquisition of Company
Securities that reduces the number of Company Securities outstanding; provided,
however, if, following such acquisition by the Company, such person becomes the
beneficial owner of additional Company Securities that increases the percentage
of

 

4



--------------------------------------------------------------------------------

outstanding Company Securities beneficially owned by such person, a Change in
Control Vesting Event shall then occur. In addition, if a Change in Control
Vesting Event occurs pursuant to paragraph (ii) above, then no additional Change
in Control Vesting Event shall be deemed to occur pursuant to paragraph (ii) by
reason of subsequent changes in holdings by such person (except if the holdings
by such person are reduced below 30% and thereafter increase to 30% or above).

If (I) a Participant’s Date of Termination occurs on or after the date of
approval by the Company’s shareholders of a transaction described in paragraph
(iii) above; (II) the transaction so approved by shareholders is consummated and
constitutes a Change of Control Vesting Event under paragraph (iii) above; and
(III) prior to the consummation of such transaction, the Participant’s Date of
Termination occurs, then for purposes of applying the provisions of Section 4.2
(relating to vesting), the Change of Control Vesting Event shall be deemed to
have occurred with respect to such Participant immediately prior to such
Participant’s Date of Termination.

If (A) a Participant’s Date of Termination occurs prior to a Change of Control
Vesting Event by reason of termination by the Company without Cause; (B) the
Participant reasonably demonstrates that such termination either:

(1) was at the request of a third party who had indicated an intention or taken
steps reasonably calculated to effect a Change of Control Vesting Event or who
effectuates a Change of Control Vesting Event or

(2) was otherwise in connection with, or in anticipation of, a Change of Control
Vesting Event which actually occurs,

then, for purposes of this Plan, a Change of Control Vesting Event with respect
to that Participant shall be deemed to be the date immediately prior to the
Participant’s Date of Termination; provided that, to the extent that the
application of this sentence results in the Participant becoming entitled to
benefits under the Plan, commencement of such benefits shall be required to
occur not earlier than the Change of Control Vesting Event or, in the case of a
Change of Control Vesting Event described in paragraph (iii) above, consummation
of the transaction. If any such termination occurs while an agreement is pending
and the effective provisions of such agreement provide for a transaction or
transactions which, if consummated, would constitute a Change of Control Vesting
Event, and such Change of Control Vesting Event occurs, then such termination
shall conclusively be presumed to be in connection with a Change of Control
Vesting Event.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

(h) “Company” means Devon Energy Corporation, a Delaware corporation.

 

(i) “Committee” means the Compensation Committee of the Board of Directors.

 

(j) A Participant’s “Date of Termination” means the first day on which the
Participant incurs a Separation from Service.

 

5



--------------------------------------------------------------------------------

(k) “Employer” means the Company and each Affiliate with employees who have been
selected to participate in the Plan. Until action to the contrary is taken by
the Board, the Company shall be deemed to have consented to the participation in
the Plan by any Affiliates.

 

(l) “Exchange Act” means the Securities Exchange Act of 1934.

 

(m) “Incumbent Directors” means the members of the Board on January 1, 2009;
provided, however, that (x) any person becoming a director and whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be deemed an
Incumbent Director, and (y) no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
(as described in Rule 14a-11 under the Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of any person (as such term
is used in Sections 13(d)(3) and 14(d)(2) of the Act) other than the Board,
including by reason of any agreement intended to avoid or settle any such
election contest or solicitation of proxies or consents, shall be deemed an
Incumbent Director.

 

(n) “Participant” shall have the meaning ascribed to it in Section 3.1.

 

(o) “Participation Agreement” shall mean the agreement which will be entered
into by and between the Company and the Participant in accordance with
Section 3.3.

 

(p) “Plan-Approved Domestic Relations Order” means a qualified domestic
relations order as defined in Section 414(p)(1)(B) of the Code that meets the
requirements established by the Committee.

 

(q) “Plan Year” means the calendar year.

 

(r) “Retirement Plan” means the Retirement Plan for Employees of Devon Energy
Corporation.

 

(s) “Separation from Service” means termination of employment with the Employer
under the circumstances described below. Whether a Separation from Service has
occurred shall be determined by the Committee in accordance with Code
Section 409A. Except in the case of a Participant on a military leave, sick
leave or bona fide leave of absence as provided below, a Participant is deemed
to have incurred a Separation from Service if the Employer and the Participant
reasonably anticipated that the level of services to be performed by the
Participant after a certain date would be reduced to 20% or less of the average
services rendered by the Participant during the immediately preceding 36-month
period (or the total period of employment, if less than 36 months), disregarding
periods during which the Participant was on military leave, sick leave or a bona
fide leave of absence.

 

6



--------------------------------------------------------------------------------

A Participant who is absent from work due to military leave, sick leave, or
other bona fide leave of absence shall incur a Separation from Service on the
first date immediately following the later of (i) the six-month anniversary of
the commencement of the leave or (ii) the expiration of the Participant’s right,
if any, to reemployment under statute or contract.

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in subsection (k) above, except that for
purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative.

 

(t) “Specified Employee” means those employees of the Company or an Affiliate
who are determined by the Committee to be a “specified employee” in accordance
with Section 409A of the Code and the regulations promulgated thereunder and the
Devon Energy Corporation Specified Employee Policy.

 

(u) “SRIP” means the Supplemental Retirement Income Plan of Devon Energy
Corporation.

 

(v) “Supervisor” means the person to whom the Participant reports as determined
by the Chief Executive Officer of the Company or his or her designee from time
to time.

2.2 Construction. Other words, terms, and phrases used in the Plan are defined
in the Retirement Plan or elsewhere in this Plan. Except where a word, term, or
phrase is otherwise defined in the Plan, defined under Section 409A of the Code,
or where the context clearly implies or indicates the contrary, a word, term, or
phrase used in the Retirement Plan is similarly used in this Plan.

ARTICLE III

PARTICIPATION

3.1 Eligibility. Subject to the terms and conditions of the Plan, the Committee,
in its discretion, at such times as the Committee determines, shall designate
those employees of the Employers who are eligible to receive benefits under the
Plan, and thereby become “Participants” in the Plan.

3.2 Plan Not Contract of Employment. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of any Employer or Affiliate nor any right or claim
to any benefit under the Plan, unless such right or claim has specifically
accrued under the terms of the Plan.

3.3 Agreements. Any employee having been selected by the Committee as a
Participant shall, as a condition of participation, complete, and return to the
Committee, a Participation Agreement in such form and at such time as the
Committee shall prescribe.

ARTICLE IV

AMOUNT AND PAYMENT OF RESTORATION BENEFIT

4.1 Amount of Restoration Benefit. Subject to the terms and conditions of the
Plan, each Participant’s “Restoration Benefit,” if any, shall be determined in
accordance with the following:

 

7



--------------------------------------------------------------------------------

(a) Determination of Restoration Benefit. A Participant’s “Restoration Benefit”
shall equal the Participant’s Target Benefit minus (ii) the Participant’s Net
Retirement Plan Benefit.

 

(b) Determination of Target Benefit. A Participant’s “Target Benefit” shall be
the benefit the Participant would have been entitled to receive under the
Retirement Plan if all of the following paragraphs (i) through (iv) applied:

 

  (i) The limitations of the Plan intended to comply with Code section
401(a)(17) had been inapplicable to the determination of the Participant’s
benefit under the Retirement Plan.

 

  (ii) The limitations of the Plan intended to comply with Code section 415 had
been inapplicable to the determination of the Participant’s benefit under the
Retirement Plan.

 

  (iii) In the case of a Participant to whom the provisions of Section 5.1(b) of
the Retirement Plan (relating to Participants with compensation of $220,000 or
more) would otherwise apply, the provisions of Section 5.1(a) of the Retirement
Plan instead had been applied to such Participant.

 

  (iv) In the case of a Participant whose compensation is determined under the
Retirement Plan after reduction to reflect elective deferrals, by the
Participant of amounts that would otherwise be included in Compensation in the
absence of such deferral, the Target Benefit shall be determined as though those
deferred amounts had been included in the determination of the Participant’s
compensation at the time they would have been paid in the absence of such
deferral. Conversely, such amounts shall not be included in determining the
Target Benefit when they are paid to the Participant. Provided further, the
calculation of the Target Benefit will include elective deferrals that were made
by a Participant prior to the Participant’s selection for participation in this
Plan.

A Participant’s “Target Benefit” shall be determined utilizing the assumption
that the Participant’s benefit under the Retirement Plan will be determined
based upon the time and form of payment applicable to the Participant’s benefit
under this Plan.

With respect to any Participant who elected under the Company’s revised
Retirement Plan to cease to accrue benefits under the Retirement Plan as of
December 31, 2007, the following shall apply in calculating his Target Benefit:

 

  (i) Restoration Benefits shall cease to accrue under this Plan as of
December 31, 2007,

 

  (ii) the Target Benefit shall be calculated based upon the terms and
provisions of the Retirement Plan in effect as of December 31, 2007, and

 

  (iii) Compensation increases or changes to the Retirement Plan after
December 31, 2007 shall be disregarded for calculation of the Target Benefit and
the Restoration Benefit under this Plan.

 

8



--------------------------------------------------------------------------------

(c) Determination of Net Retirement Plan Benefit. A Participant’s “Net
Retirement Plan Benefit” shall be the benefit the Participant has accrued under
the Retirement Plan. For purposes of calculating the Restoration Benefit, a
Participant’s “Net Retirement Plan Benefit” shall be determined based on the
form and time of payment applicable to the Participant’s benefit under this
Plan.

 

(d) Minimum Benefit for MEDC Participants. In no event shall the Participant’s
Target Benefit be less than the sum of the benefits frozen as of February 28,
2003 in the (i) Mitchell Energy & Development Corp. Executive Excess Business
Plan, (ii) Mitchell Energy & Development Corp. Excess Benefit Plan,
(iii) Mitchell Energy & Development Corp. Restoration Benefit Plan and
(iv) Mitchell Energy & Development Corp. Retirement Plan.

4.2 Vesting. Except as otherwise provided by this Section 4.2, and subject to
the terms of the Plan, a Restoration Benefit shall be payable under the Plan to
or on behalf of a Participant if he or she is vested in such benefit as of the
date of the payment event specified in Section 4.3: If a Participant is not
vested in his or her Restoration Benefit under this Plan as of the date of the
payment event specified in Section 4.3, then no benefits shall be payable to or
on behalf of the Participant under the Plan. A Participant’s vesting shall be
subject to the following:

 

(a) Vesting Date. A Participant shall become vested in the Restoration Benefit
at the time at which the Participant becomes vested in his or her benefit under
the Retirement Plan.

 

(b) SRIP Vesting. Notwithstanding the foregoing provisions of this Section 4.2,
if a Participant is vested in his or her benefits under the SRIP, then no
benefit shall be payable to or on behalf of the Participant under this Plan.
However, it is recited here, for the avoidance of doubt, that for purposes of
this subsection (b), a Participant shall not be deemed to be vested in his or
her benefits under the SRIP as of the date of the payment event specified in
Section 4.3 if such Participant fails to be entitled to benefits under the SRIP
by reason of his or her Date of Termination occurring for Cause. It is the
intent of the Company and is a condition for participation in this Plan that
there be no duplication of benefits earned under this Plan and the SRIP.

 

  4.3 Form of Payment and Commencement Date.

 

(a) Payment Events. Except as otherwise provided in the Plan, the Restoration
Benefit payable to or on behalf of a Participant under this Plan shall be paid
upon the later to occur of the following events: (i) a Participant’s Date of
Termination or (ii) the attainment of age 55. In addition, payment of the
Restoration Benefit will occur earlier in the event of (i) a Change of Control
Payment Event or (ii) the Participant’s death.

 

(b) Form and Timing of Payment Upon Separation from Service. The Participant may
elect from the following actuarially equivalent forms of benefit payments under
the Plan depending upon the date payment commences as follows:

Payment Commences Prior to August 1, 2009:

 

  (i) Single Life Annuity;

 

9



--------------------------------------------------------------------------------

  (ii) 100% Joint and Survivor Annuity; (m) 66% Joint and Survivor Annuity;

 

  (iii) 50% Joint and Survivor Annuity;

 

  (iv) 40% Joint and Survivor Annuity; and

 

  (v) Life/Ten-Year Certain.

Payment Commences August 1, 2009 or Later:

 

  (i) Single Life Annuity;

 

  (ii) 100% Joint and Survivor Annuity;

 

  (iii) 50% Joint and Survivor Annuity;

 

  (iv) 25% Joint and Survivor Annuity; and

 

  (v) Life/Ten-Year Certain.

In the event the Participant fails to make an election, the default form of
payment will be the 100% Joint and Survivor Annuity if at the time payment
commences the Participant is married and a Single Life Annuity if the
Participant is not married at the time payment commences. If the Participant is
eligible for the PZE Spouse’s pension, the conversion of the benefit from a
single life annuity to the form of payment elected will reflect the PZE Spouse’s
pension and be calculated using the same methodology as is used in the
Retirement Plan. Payment of the Restoration Benefit will commence as of the
first of the month coincident with or next following the later of (i) 90 days
following the Date of Termination or (ii) 90 days following the date the
Participant attains age 55 unless the Participant is a Specified Employee.
Payment of the Restoration Benefit to a Specified Employee shall be postponed
for a period of six months following the Date of Termination and shall commence
within 30 days of the first business day of the seventh month following the Date
of Termination or, if later, within 30 days following the date the Participant
attains age 55. In addition to the commencement of payment of the Restoration
Benefit, a Participant who is a Specified Employee and attains age 55 on or
before the completion of the six-month delay shall receive a lump sum payment
within 30 days of the first business day of the seventh month following the Date
of Termination of the amount of Restoration Benefit that would have otherwise
been paid during the six-month delay required due to the Participant’s status as
a Specified Employee. If payment of the Participant’s benefit is delayed due to
his or her status as a Specified Employee, the Restoration Benefit payable shall
be calculated as of the date the Restoration Benefit would have been paid but
for the six-month delay. Any form of payment under this subsection (b) shall be
actuarially equivalent to the form of payment that would otherwise be payable to
the Participant in the absence of this subsection (b), using the actuarial
assumptions set forth in the Retirement Plan.

 

10



--------------------------------------------------------------------------------

(c) Form and Timing of Payment Upon Change of Control Payment Event. If a Change
of Control Payment Event occurs, in lieu of any other benefits under the Plan,
and notwithstanding the foregoing provisions of this Section 4.3 (except for the
restrictions on payment to Specified Employees), the Participant shall be
entitled to a lump sum payment which is the actuarial equivalent of the
Participant’s Restoration Benefit payable within 90 days of the effective date
of the Change of Control Payment Event. For purposes of this subsection (c), the
determination of actuarial equivalency will be made using the actuarial
assumptions for determination of lump sums as set forth in the Retirement Plan;
provided that in determining such actuarial equivalence, the Participant’s
Restoration Benefit shall be deemed to be payable immediately on the effective
date of the Change of Control Payment Event, so that the Early Retirement
Adjustment Factors (as set forth in Article VII of the Retirement Plan) shall
not be applied to reduce the amount otherwise payable.

 

(d) Form and Timing of Payment Upon Death. Payment of the Restoration Benefit
will commence within 90 days of the date of the Participant’s death in the form
of a 100% Joint and Survivor Annuity if the Participant was 55 years of age or
older on such date. If the Participant was not age 55, payment shall be delayed
until the date the Participant would have attained age 55. The Restoration
Benefit shall be adjusted for payment of a death benefit as provided in Article
6 of the Retirement Plan, except that the timing of payment will be as
stipulated in this Plan.

 

(e) Payment to Specified Employees upon Separation from Service. In no event
shall a Specified Employee that is receiving a payment under this Plan due to
their Separation from Service receive a payment prior to the first business day
of the seventh month following the date of Separation from Service, unless the
Separation from Service results from death.

 

(f) De Minimis Amounts. The Company shall distribute a Participant’s benefit in
the form of a single lump sum payment in the event the lump sum value of the
Restoration Benefit using the actuarial assumptions for determination of lump
sums as set forth in the Retirement Plan is $10,000 or less on the date payment
is scheduled to commence under Sections 4.3(b), (c) or (d) and such payment
shall result in termination of the Participant’s entire interest in the Plan.

4.4 Restrictions on Alienation of Benefits. No right or benefit under this Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities, or torts of the person entitled to such benefit. Neither the
Company nor any Affiliate shall be entitled to set off against the amounts
payable to the Participant under this Plan any amounts owed to the Company or
the Affiliate by the Participant. Notwithstanding the foregoing, in the event
that all or any portion of the benefit of a Participant is transferred to the
former spouse of the Participant incident to a divorce, the Committee shall
maintain such amount for the benefit of the former spouse until distributed in
the manner required by an order of any court having jurisdiction over the
divorce, and the former spouse shall be entitled to the same rights as the
Participant with respect to such benefit.

 

11



--------------------------------------------------------------------------------

4.5 Domestic Relations Orders. The Committee shall establish procedures for
determining whether an order directed to the Plan is a Plan-Approved Domestic
Relations Order If the Committee determines that an order is a Plan-Approved
Domestic Relations Order, the Committee shall cause the payment of amounts
pursuant to or segregate a separate account as provided by (and to prevent any
payment or act which might be inconsistent with) the Plan-Approved Domestic
Relations Order to the extent permitted by Section 409A of the Code.

4.6 Abandonment of Benefits. Each Participant and Beneficiary shall file with
the Committee, from time to time in writing, his or her address and each change
of address, and any communication addressed to a Participant or Beneficiary at
the last address filed with the Committee, or if no such address was filed, then
at the last address as shown on the records of the Participant’s employer, shall
be binding on the Participant or the Participant’s Beneficiary for all purposes
of the Plan, and the Committee shall not be obliged to search for or ascertain
the whereabouts of any Participant or Beneficiary; provided, that the Committee
shall mail an annual notice of unpaid benefits to such person at such last
address. If the Committee furnishes such annual notice to any Participant, or
Beneficiary of a deceased Participant, that the Participant is entitled to a
distribution, and the Participant or Beneficiary fails to claim such
distribution or make their whereabouts known to the Committee within five years
thereafter, such benefits shall be deemed forfeited and retained by or returned
to the Company.

4.7 Information Required of Participants. Payment of benefits under the Plan
shall begin as of the payment date provided in this Plan and no formal claim
shall be required therefor; provided that a Participant may file a claim for
benefits in accordance with procedures established by the Committee; and further
provided that the Committee may make reasonable requests of Participants and
Beneficiaries to furnish information which is reasonably necessary and
appropriate to the orderly administration of the Plan, and payments under the
Plan are conditioned upon the Participants and Beneficiaries promptly furnishing
true, full and complete information as the Committee may reasonably request.

4.8 Benefits Payable to Incompetents. Any benefits payable hereunder to a minor
or person under legal disability may be made, at the discretion of the
Committee, (i) directly to the said person, or (ii) to a parent, spouse,
relative by blood or marriage, or the legal representative of said person. The
Committee shall not be required to see to the application of any such payment,
and the payee’s receipt shall be a full and final discharge of the Committee’s
responsibility hereunder.

4.9 Tax Withholding. All distributions under the Plan are subject to withholding
of all applicable taxes.

ARTICLE V

SOURCE OF BENEFIT PAYMENTS

5.1 Liability for Benefit Payments. Any benefit payable under the Plan shall be
paid from the general revenues of the Employer with respect to whose employee or
filmier employee the benefit is payable, subject to the following:

 

12



--------------------------------------------------------------------------------

(a) Multiple Employers of Participant. If a Participant has been employed by
more than one Employer, the portion of the Participant’s Plan benefits payable
by any such Employer shall be in proportion to the benefit the Participant
accrued under this Plan for his or her period of service with that Employer.

 

(b) Effect of Transaction. If, as a result of a sale or other transaction, the
Participant’s employer after the transaction is not, or ceases to be, an
Affiliate (and is or becomes an entity that is separate from the Company or an
Affiliate), then, in determining liability for benefits due to the Participant
under the Plan, the foregoing provisions of this Section 5.1 shall be applicable
to entities which remain Employers under the Plan.

5.2 Discretionary Establishment of Trust. An Employer, in its discretion, may
establish a trust, and may use the assets of the trust, to partially or fully
satisfy its obligations under the Plan. Neither a Participant nor any other
person shall, by reason of the Plan or any such trust, acquire any right in or
title to any assets, funds or property of the Employers whatsoever, including,
without limitation, any specific funds, assets, or other property which the
Employers, in their sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the amounts, if any, payable under the Plan, unsecured by any assets of the
Employers. Nothing contained in the Plan shall constitute a guarantee by any of
the Employers that the assets of the Employers shall be sufficient to pay any
benefits to any person. No action in the establishment of a trust shall result
in a Participant acquiring any interest greater than that of an unsecured
creditor of the Company or any Employer of a Participant under the Plan.

5.3 Secondary Liability for Payment. To the extent that the Company and/or an
Affiliate are not otherwise obligated to provide benefits to any Participant by
the provisions of Section 5.1, the Company shall take such actions as are
necessary, and cause each Affiliate to take such actions as are necessary, to
cause each such entity (the “Guarantors”) to jointly and severally guarantee the
payment of benefits otherwise due to the Participant under this Plan. However,
in no event shall the guarantee provided by the preceding sentence give rise to
an obligation unless the employer or employers primarily obligated to make the
payment do not pay such benefit within 30 days of the due date for such payment,
and no entity organized under the laws of any jurisdiction outside the United
States shall have an obligation to enter into such guarantee. Each of the
Guarantors shall be subrogated to the Participant’s rights under the Plan to the
extent of any payments by each such Guarantor to or on account of the
Participant under this Section 5.3, For the avoidance of doubt, it is recited
here that after a transaction described in Section 5.1(b), this Section 5.3
shall continue to be applicable to a Participant affected by such transaction.

ARTICLE VI

COMMITTEE

6.1 Administration. The authority to control and manage all aspects of the
operation and administration of the Plan shall be vested in the Committee. The
Committee shall be selected by the Board. If the Committee does not exist, or
for any other reason determined by the Board, the Board may take any action
under the Plan that would otherwise be the responsibility of the Committee.
Until otherwise provided by the Board in accordance with this Article VI, the
Committee shall be comprised of the members of the Compensation Committee of the
Company.

 

13



--------------------------------------------------------------------------------

6.2 Powers of Committee. The Committee is authorized to (i) interpret the Plan;
(ii) to establish, amend, and rescind any rules and regulations relating to the
Plan; (iii) to determine the terms and provisions of any agreements made
pursuant to the Plan; (iv) to accelerate the vesting of any Participant; and
(v) to make all other determinations that may be necessary or advisable for the
administration of the Plan so long as the exercise of any discretion under this
Section 6.2 does not violate Section 409A of the Code. Except as otherwise
specifically provided by the Plan, any determinations to be made by the
Committee under the Plan shall be decided by the Committee in its sole
discretion. Any interpretation of the Plan by the Committee and any decision
made by it under the Plan is final and binding on all persons.

6.3 Delegation by Committee. The Committee may by resolution, in its discretion,
delegate administrative duties to one or more subcommittees comprised of
employees of the Company appointed by the Committee. Any such delegation may be
revoked at any time.

6.4 Information to be Furnished to Committee. The Employers and Affiliates shall
furnish the Committee with such data and information as may be required for it
to discharge its duties. The records of the Employers and Affiliates as to an
employee’s or Participant’s employment, termination of employment, leave of
absence, reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect. Participants and other persons entitled to benefits
under the Plan must furnish the Committee such evidence, data or information as
the Committee considers desirable to carry out the Plan.

6.5 Liability and Indemnification of Committee. No member or authorized delegate
of the Committee shall be liable to any person for any action taken or omitted
in connection with the administration of the Plan unless attributable to the
person’s own fraud or willful misconduct; nor shall the Employers be liable to
any person for any such action unless attributable to fraud or willful
misconduct on the part of a director or employee of the Employers. The
Committee, the individual members thereof, and persons acting as the authorized
delegates of the Committee under the Plan, shall be indemnified by the Employers
against any and all liabilities, losses, costs and expenses (including legal
fees and expenses) of whatsoever kind and nature which may be imposed on,
incurred by or asserted against the Committee or its members or authorized
delegates by reason of the performance of a Committee function if the Committee
or its members or authorized delegates did not act dishonestly or in willful
violation of the law or regulation under which such liability, loss, cost or
expense arises. This indemnification shall not duplicate but may supplement any
coverage available under any applicable insurance.

6.6 Expenses. The expenses of administering the Plan shall be borne by the
Company.

ARTICLE VII

CLAIMS PROCEDURE

7.1 Claims Review Procedures. The following claim procedures shall apply until
such time as a Change of Control Payment Event has occurred. During the 24-month
period following a Change of Control Payment Event, these procedures shall apply
only to the extent the claimant requests their application. After the expiration
of the 24-month period following a Change of Control Payment

 

14



--------------------------------------------------------------------------------

Event, then, these procedures shall again apply until the occurrence of a
subsequent Change of Control Payment Event.

 

(a) Denial of Claim. If a claim for benefits is wholly or partially denied, the
claimant shall be given notice in writing of the denial within a reasonable time
after the receipt of the claim, but not later than 90 days after the receipt of
the claim. However, if special circumstances require an extension, written
notice of the extension shall be furnished to the claimant before the
termination of the 90-day period. In no event shall the extension exceed a
period of 90 days after the expiration of the initial 90-day period. The notice
of the denial shall contain the following information written in a manner that
may be understood by a claimant:

 

  (i) The specific reasons for the denial;

 

  (ii) Specific reference to pertinent Plan provisions on which the denial is
based;

 

  (iii) A description of any additional material or information necessary for
the claimant to perfect his claim and an explanation of why such material or
information is necessary;

 

  (iv) An explanation that a full and fair review by the Committee of the denial
may be requested by the claimant or his authorized representative by filing a
written request for a review with the Committee within 60 days after the notice
of the denial is received; and

 

  (v) If a request for review is filed, the claimant or his authorized
representative may review pertinent documents and submit issues and comments in
writing within the 60-day period described in paragraph (iv) above.

 

(b) Decisions After Review. The decision of the Committee with respect to the
review of the denial shall be made promptly and in writing, but not later than
60 days after the Committee receives the request for the review. However, if
special circumstances require an extension of time, a decision shall be rendered
not later than 120 days after the receipt of the request for review. A written
notice of the extension shall be furnished to the claimant prior to the
expiration of the initial 60-day period. The claimant shall be given a copy of
the decision, which shall state, in a manner calculated to be understood by the
claimant, the specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based.

 

(c) Other Procedures. Notwithstanding the foregoing, the Committee may, in its
discretion, adopt different procedures for different claims without being bound
by past actions. Any procedures adopted, however, shall be designed to afford a
claimant a full and fair review of his claim and shall comply with applicable
regulations under ERISA.

7.2 Finality of Determinations; Exhaustion of Remedies. To the extent permitted
by law, decisions reached under the claims procedures set forth in Section 7.1
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the claimant has exhausted his
remedies under Section 7.1. In any such legal action, the claimant may only
present

 

15



--------------------------------------------------------------------------------

evidence and theories which the claimant presented during the claims procedure.
Any claims which the claimant does not in good faith pursue through the review
stage of the procedure shall be treated as having been irrevocably waived.
Judicial review of a claimant’s denied claim shall be limited to a determination
of whether the denial was arbitrary, capricious or an abuse of discretion based
on the evidence and theories the claimant presented during the claims procedure.
This Section shall have no application during the 24-month period following a
Change of Control Payment Event as to a claim which is first asserted or first
denied after the Change of Control Payment Event and, as to such a claim, the de
novo standard of judicial review shall apply After the expiration of the
24-month period following a Change of Control Payment Event, then, this Section
shall again apply until the occurrence of a subsequent Change of Control Payment
Event.

7.3 Effect of Fiduciary Action. The Plan shall be interpreted by the Committee
and all Plan fiduciaries in accordance with the terms of the Plan and their
intended meanings. However, the Committee and all Plan fiduciaries shall have
the sole discretion to make any findings of fact needed in the administration of
the Plan, and shall have the sole discretion to interpret or construe ambiguous,
unclear or implied (but omitted) terms in any fashion they deem to be
appropriate in their sole judgment. Except as stated in Section 7.2, the
validity of any such finding of fact, interpretation, construction or decision
shall not be given de novo review if challenged in court, by arbitration or in
any other forum, and shall be upheld unless clearly arbitrary or capricious. To
the extent the Committee or any Plan fiduciary has been granted discretionary
authority under the Plan, the Committee’s or Plan fiduciary’s prior exercise of
such authority shall not obligate it to exercise its authority in a like fashion
thereafter. If any Plan provision does not accurately reflect its intended
meaning, as demonstrated by consistent interpretations or other evidence of
intent, or as determined by the Committee in it sole and exclusive judgment, the
provision shall be considered ambiguous and shall be interpreted by the
Committee and all Plan fiduciaries in a fashion consistent with its intent, as
determined by the Committee in its sole discretion. The Committee, without the
need for Board of Directors’ approval, may amend the Plan retroactively to cure
any such ambiguity, This Section may not be invoked by any person to require the
Plan to be interpreted in a manner which is inconsistent with its interpretation
by the Committee or by any Plan fiduciaries. All actions taken and all
determinations made in good faith by the Committee or by Plan fiduciaries shall
be final and binding upon all persons claiming any interest in or under the
Plan. This Section shall not apply to fiduciary or Committee actions or
interpretations which take place or are made during the 24-month period
following a Change of Control Payment Event. After the expiration of the
24-month period following a Change of Control Payment Event, then, this Section
shall again apply until the occurrence of a subsequent Change of Control Payment
Event.

ARTICLE VIII

MISCELLANEOUS

8.1 Tax Consequences Not Guaranteed. The Employers do not warrant that this Plan
will have any particular tax consequences for Participants or Beneficiaries and
shall not be liable to them if tax consequences they anticipate do not actually
occur. Neither the Company nor the Affiliates shall have any obligation to
indemnify a Participant or Beneficiary for lost tax benefits (or other damage or
loss).

 

16



--------------------------------------------------------------------------------

8.2 Severability. If any provision of the Plan is held invalid or illegal for
any reason, any illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had never been contained therein. The Company shall
be permitted to correct and remedy such questions of illegality or invalidity by
amendment.

8.3 Benefits Under Other Plans. Benefits payable under the Plan shall be
disregarded for purposes of determining the benefits under the plans of the
Company and the Affiliates (including, without limitation the plans intended to
be qualified under section 401(a) of the Code), except as otherwise specifically
provided in the affected plan.

8.4 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology when used in the Plan shall also include the feminine
gender, and the definition of any term in the singular shall also include the
plural.

8.5 Action by Company or Affiliate. Any action required or permitted to be taken
by the Company or any Employer or other Affiliate shall be by resolution of its
board of directors or comparable governing body, or by action of one or more
members of the board or comparable governing body (including a committee of the
board) who are duly authorized to act for the board, or by a duly authorized
officer of such company.

8.6 Successors. The Plan shall be binding upon and inure to the benefit of the
Company and any successors of the Company, subject to the following:

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform the
Plan in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

 

(b) After a successor assumes the Plan in accordance with this Section 8.6, only
such successor shall be liable for amounts payable after such assumption, and no
other companies shall have liability for amounts payable after such assumption.

8.7 Evidence. Evidence required of the Participant under the Plan may be by
certificate, affidavit, document or other information which the Committee
considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

8.8 Applicable Laws. The Plan shall be construed and administered in accordance
with the laws of the State of Oklahoma to the extent that such laws are not
preempted by the laws of the United States of America.

8.9 Attorney Fees. If any contest or dispute shall arise between an Employer (or
the Committee) and a Participant regarding the Participant’s right to benefits
under the Plan, the following will apply:

 

17



--------------------------------------------------------------------------------

(a) The Employer otherwise responsible for payment of the benefits shall
reimburse Participant for all legal fees and expenses reasonably incurred by
Participant in connection with such contest or dispute (provided that such legal
fees are calculated on an hourly, and not on a contingency fee, basis), costs
and expenses incurred by the Participant in connection with such enforcement or
defense.

 

(b) The Participant shall be entitled to select his or her legal counsel;
provided, however, that such right of selection shall not affect the requirement
that any costs and expenses reimbursable under this Section 8.9 be reasonable.

 

(c) Except as otherwise provided in subsection (d) below, reimbursement by the
Employer shall be made as soon as practicable following the resolution of the
contest or dispute to the extent the Employer receives appropriate documentation
evidencing the incurrence of such attorneys’ fees, costs, and expenses but no
later than December 31 of the year immediately following the year in which
resolution of the contest or dispute occurs. However, subject to subsection
(d) below, no such reimbursement shall be due under this Section 8.9 if the
Participant is not successful in respect of any of the Participant’s material
claims or defenses brought, raised or pursued in connection with such contest or
dispute.

 

(d)

In the event that (i) within the period beginning on the Change of Control
Payment Event and ending on the last day of the 24th calendar month following
the calendar month in which a Change of Control Payment Event occurs, a claim (a
“Claim”) for arbitration or a lawsuits filed by a Participant in connection with
a dispute, claim, or controversy regarding the Participant’s rights and
obligations under the Plan or (ii) a Claim has been filed prior to a Change of
Control Payment Event but has not been resolved as of the Change of Control
Payment Event, then payments required under this Section 8.9 with respect to
such Claim shall be made by the Employer to the Participant (or directly to the
Participant’s attorney) promptly following submission to the Employer of
appropriate documentation evidencing the incurrence of such attorneys’ fees,
costs, and expenses but no later than December 31 of the year immediately
following the year in which resolution of the contest or dispute occurs. If the
Participant is not successful in respect of any of the Participant’s material
claims or defenses brought, raised or pursued in connection with such contest or
dispute, the Participant shall repay the Employer the amount of any such
reimbursement received in connection with such dispute in accordance with this
Section 8.9 (without interest) as soon as practicable following the resolution
of such contest or dispute.

ARTICLE IX

AMENDMENT AND TERMINATION

9.1 Amendment and/or Termination. The Board may, at any time, amend or terminate
the Plan, subject to the following:

 

(a)

Reduction of Accrued Benefits. Neither an amendment nor termination of the Plan
shall reduce or impair the benefits accrued by or on behalf of any Participant
whose Date of Termination occurred prior to the date on which such amendment or
termination is adopted by the Board. Neither an amendment nor termination of the
Plan shall reduce or impair the benefits accrued by or on behalf of any
Participant whose Date of Termination occurs on or after the date on which such
amendment or termination is

 

18



--------------------------------------------------------------------------------

  adopted by the Board, as compared to the benefits accrued under the Plan on
the date immediately prior to the date on which the amendment or termination is
adopted by the Board, if each Participant who had not previously incurred a Date
of Termination was deemed to have incurred a Date of Termination immediately
prior to the date of such adoption and commenced payment of benefits under the
Plan on the earliest commencement date that would be permitted under the terms
of the Plan (as in effect prior to the amendment or termination) following such
deemed Date of Termination.

 

(b) Vesting Rate. Neither an amendment nor termination of the Plan shall
adversely affect the Participant’s right to vest in benefits in accordance with
Section 4.2(a) (relating to vesting at the same time as vesting under the
Retirement Plan occurs), regardless of whether such vesting would occur on,
before, or after the date such amendment or termination is adopted. However, the
limitation in this subsection (b) shall not apply to persons who first become
Participants in the Plan after such amendment or termination is adopted.

 

(c) Amendment of Provisions for Vesting upon a Change of Control Vesting Event.
Notwithstanding the provisions of subsection (e) below, in no event shall any
amendment or termination adopted by the Board during the period beginning six
months prior to any Change of Control Vesting Event and ending immediately after
the Change of Control Vesting Event adversely affect the Participant’s right to
vest in accordance with Section 4.2(a).

 

(d)

Accrual Rate After Change of Control Vesting Event. Except for a reduction
resulting from an amendment of the Retirement Plan as described in subsection
(e) below, no amendment or termination adopted by the Board during the period
beginning six months prior to any Change of Control Vesting Event and ending on
the last day of the 24th calendar month following the calendar month in which
occurs a Change of Control Vesting Event shall result in a reduction in the rate
(as compared to the rate that would have applied in the absence of such
amendment or termination) at which benefits would be accrued for service during
the period beginning on the Change of Control Vesting Event and ending on the
last day of the 24th calendar month following the calendar month in which occurs
a Change of Control Vesting Event.

 

(e) Changes in Retirement Plan. If the benefit accrual rate under the Retirement
Plan is terminated or curtailed, the benefit accrual rate under this Plan shall
be similarly terminated or curtailed.

 

(f) Section 409A. The Plan may not be amended if the amendment would result in a
violation of Section 409A. The Plan may only be terminated in a manner that is
compliant with the provisions of Section 409A regarding permitted plan
terminations.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by
their duly authorized officers in a number of copies, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument, effective as of January 1, 2012.

 

DEVON ENERGY CORPORATION By:   /s/    Frank W. Rudolph           

Frank W. Rudolph, Executive Vice President –

Human Resources

 

20